Title: April—1798
From: Washington, George
To: 

 


1. Morning—Smoaky & a little cloudy with the wind fresh from the Southward. Mer. 60—at night 66 & not higher all day. Mr. Law, a Mr. Taylor Lieutt. Walton of the Navy & young Mr. Barry came to dinner & Chs. Alexander junr. came at Night.


   
   Young Mr. Barry is probably James David Barry, nephew and adopted son of James Barry. Charles Alexander, Jr. (d. 1812), was the oldest son of Charles Alexander (1737–1806) of Preston.



 


2. Morning—very heavy—Wind at No. Et. Mer. 56. Raining more or less from 10 oclk. Wind more Northerly. Mer 40 at Night. Mr. Law & the Gentlemen who came with [him] left this about noon.
 


3. Morning—Raining—Wind fresh from No. Et. Mer. 39. Raining all day—wind in the same quarter. Mer. 38 at Night 42 highest.
 


4. Morning very thick and misting. Wind high from No. Et. Mer. 38. Misting & sometimes raining through the day. Wind in the same quarter. Mer. 39 at Night & 42 at highest. Mr. Alexander went away after breakfast.
 


5. Morning—Heavy & misting, Wind at No. Et. Mer. 42—The same through the day. Mer. 46 at Night & no higher.
 


6. Morning—Sun rose clear, but cloudy notwithstanding. Wind at No. Et. & Mer. at 46. Clear afterwards Wind still Easterly but moderate; Mer. 54 at Night—58 at highest.
 


7. Morning thick & misting. Wind easterly Mer. 48. Clear at Noon & cloudy afterwards. Mer. 50 at night & 58 at highest.
 


8. Morning—Began to rain about 6 Oclock—Wind at No. Et. & Mer. at 48. Ceased before 8 oclock & became a fine clear day with the wind moderately from No. Wt. Mer. 58 at Night & 63 at highest. Cap. John Spotswood & Mr. Lear came to dinner—the last went away after it.
 


9. Morning—clear, calm & extremely pleasant. Mer. 46. Clear all day—wind first at No. Et. then Southerly. Mer. 53 at Night, &

56 at highest. Mr. Peter went away after breakfast—leaving Mrs. Peter behind him.
 


10. Morning—Calm & clear Mer. 47. The wind springing up from the Eastward it lowered in the Afternoon & began to rain at Night. M. 52 at Night and 53 at highest.
 


11. Morning—Very cloudy havg. rained through the Night. Wind at So. Et. & Mer. at 52.
 


12. Morning—Clear—Wind Southerly & Mer. 45. Wind variable and weather apparently unsettled. Mer. 47 at Night 52 at highest. Mr. Peter ret[urned].
 


13. Morning heavy & lowering. Wind Southerly & Mer. at 44—variable appearances of weather thro the day. Mer. 48 at Night & 50 at highest. Genl. Lee came to dinner & Colo. Heath & son in the afternn.


   
   Col. William Heth had two sons, William M. Heth and Henry Gray Heth (d. 1816).



 


14. Morning—Clear & but little Wd. & that at No. W. Mer. 46. Wind varying from No. W. to So. W. & then back again with squalls without Rain. Mer. 45 at Night & not higher than 46. Genl. Lee & Colo. Heath went away after breakfast & Dr. Stuart came to D.


   
   to d.: probably means “to dinner” or “to dine.”



 


15. Morning clear & cool, but no frost. Wind abt. West & Mer. 38. Clear & Cold all day wind getting to and blowing cold from the No. Wt. Mer. at 40 all day. Mrs. Fitzhugh & her daughters & son came in the afternoon.


   
   Mrs. Anne Randoph Fitzhugh, wife of William Fitzhugh of Chatham, had one son, William Henry Fitzhugh (1790–1830), who later lived at Ravensworth, the vast Fitzhugh estate in Fairfax County. Her two daughters were Anne Fitzhugh (b. 1784), who later married Dr. Craik’s eldest son, William Craik, and Mary Lee (Molly) Fitzhugh (1788–1835), who was to marry Martha Washington’s grandson, George Washington Parke Custis.



 


16. Morning Calm & clear Mer. at 40. Afterwards Wind at No. Wt. & variable & weather also, Cold and disagreeable. Mer. at Night 32. 40 at highest. Doctr. Stuart went away. I went to Alexa. to an Election of Delegates for the Cty. of Fairfax—voted for

Messrs. West & Jno. Herbert—returned to Dinner. Mr. Fitzhugh came in the Afternoon.
   

   
   
   Roger West (d. 1801), son of Col. John West, and John Carlyle Herbert (1777–1846), elder son of William Herbert of Alexandria, were elected.



 


17. Morning—Wind at No. Wt. & disagreeably cold—Mer. at 28. Clear and cold all day. A very severe frost—ground hard frozen. Ice sufficient to bear. Fruit supposed to be all Killed—leaves of trees bit &ca. Mer. 36 at night 37 highest.
 


18. Morning—Clear & more moderate—Wind still at No. Wt. Mer. at 32. Clear all day & but little wind after morng. Mer. 50 at Night & no higher all day. Peaches not killed, & hoped other fruit not hurt. Points of the New Moon upwards. Mr. Fitzhugh & family left this after breakfast. Began to plant Corn at Union farm.
 


19. Morning—clear & calm & continued so through the day. Mer. 40 in the Morning—53 at Night & 54 at highest.
 


20. Morning—lowering—wind Southerly & Mer. at 54. Variable weather all day. Mer. 62 at Night, & 64 at highest. Mr. Peter went

away after breakfast and Mr. Townshend Dade & Mr. Nichs. Fitzhugh came to Din.


   
   Nicholas Fitzhugh’s sister Susannah Fitzhugh Dade (1757–1808) was married to Col. Townshend Dade of King George County.



 


21. Rained the greater part of last Night. Wind still Southerly & fresh. Mer. 58 in the morning 62 at Night & 64 at highest. A very heavy shower of Rain & high wind abt. 2 Oclock. Mr. Dade & Mr. Fitzh. went after breakf.
 


22. Morning—calm & clear—Mer. 55. Clear all day with the wind at No. Wt. but not hard or cold. Mer. 62 at Night & 65 at height. Doctr. Craik came on a Visit to Eleanor Peter.


   
   Martha Eliza Eleanor Peter (1796–1800) was the eldest child of Thomas and Martha Parke Custis Peter.



 


23. Morning lowering & calm—Mer. 52. Clear afternoon—wind at No. Wt. Mer. 66 & at its highest. Mr. Peter returned—sent for.
 


24. Clear with but little wind, from No. W. Mer. 51 morning. Calm mid day & wind at So. Et. at Night. Mer. 56 then & 62 at highest. Doctr. Craik came in the afternoon to visit Mr. Peter’s Children.


   
   Thomas Peter and Martha Parke Custis Peter had two children at this time; the younger was named Columbia Washington Peter (1797–1820).



 


25. Morning—Lowering—Wind at S. E. Mer. at 52. Clouds heavier towds. Night. Mer. 52 at Night—60 at highest. Doctr. went away after breakf.
 


26. Morning very heavy—Wind at S. E. Mer. 53. Clear afterwards & turning very Warm. Mer. at 67 at Night & not higher all day. The Revd. Mr. Fairfax and Doctr. Craik (to visit Mr. Peter’s children) came to dinner. The first returned afterwards.
 


27. Morning, & the day throughout clear. Wind at So. Et. Mer. 56 in the M. & 68 at Night & no higher all day. Doctr. Craik went away after breakfast & Mr. & Mrs. Law and a Mr. Ghan, a Swedish Gentleman came to dinner.


   
   mr. ghan: Henry Gahn (d. 1834), a young Swede from Stockholm, was established in New York where he carried on “a very lucrative commerce”

with Spain. He later served as a commercial agent for Sweden (niemcewicz, 17, 299, n.49).



 


28. Morning clear—wind Southerly. Mer. 64. Some appearances of Rain in the afternoon but none fell. Mer. 66 at Night 68 at high.
 


29. Morning—clear, wind still Southerly—Mer. 61. Calm all day with appearances abt. 2 Oclock of Rain but none fell. Mer. 70 at Night & 73 at height. Mr. Ghan wt. away after breakfast.
 


30. Morning—Clear, wind Southerly Mer. at 62–70 at Night & 74 at highest. Mr. Law & Mr. Peter went away after breakfast—and Doctr. & Mrs. Craik & Son—Mr. & Mrs. Harrison—and Mrs. Jenifer & a Miss Barnes came to dinner & returned afterwards.


   
   Mrs. Jenifer is probably Dr. and Mrs. Craik’s daughter Sarah, wife of Dr. Daniel Jenifer. Miss Barnes is probably a member of the Barnes family of Charles County, Md. The 1790 census included several heads of households by that name (HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 47–48).



